Order entered September 5, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01268-CR

                                 JENNIFER FOLEY, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                            On Appeal from the 26th District Court
                                 Williamson County, Texas
                             Trial Court Cause No. 14-0094-K26

                                             ORDER
       We REINSTATE this appeal.

       We abated the appeal when the reporter’s record, due November 18, 2018, was not filed

and appellant asked for a hearing on trial exhibits that were purportedly lost or destroyed. On

August 26, 2019, a supplemental clerk’s record containing the trial court’s August 16, 2019

“Order Accepting Replacement Exhibits” and the complete reporter’s record were filed.

       Appellant’s brief is DUE September 27, 2019. See TEX. R. APP. P. 38.6(a).

       We DIRECT the Clerk to send copies of this order to the Honorable Donna King,

Presiding Judge, 26th Judicial District Court; and to counsel for the parties.

                                                       /s/    LANA MYERS
                                                              JUSTICE